Status of Application
1.	Acknowledgment is made of the filing received 01/26/2022. Claims 1-6 are pending and presented for the examination upon entry of the filing. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. The remarks persuasively show evidence found in the instant specification that indicates a fundamental difference between pressure treatment that leads to the dislocation density concentration range found in the claims, and a different or lack of treatment that does not lead to the instantly claimed dislocation density. Specifically, the remarks show that the instant specification indicates that a pressure treatment in the disclosed quantitative range is carried out at room temperature in order to lead to said claimed dislocation density, or else the pressure is applied at a slow and specified rate of increase during heating in order to lead to said dislocation density. Embodiments wherein one of these approaches is not followed are shown to not exhibit the claimed dislocation density. Because the previously applied prior art to Kukino et al is shown to not teach pressure application at room temperature, or at the specified rate of pressure increase shown to be critical in the instant specification, Kukino has been shown by applicant’s arguments to not teach each limitation of the instant claims. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-6 are allowed.



Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed cubic boron nitride sintered material. Specifically, the prior art fails to teach a sintered material comprising more than 80 vol% and less than 100 vol% cubic boron nitride grains along with greater than 0 vol% and less than 20 vol% binder phase, wherein said binder phase is selected from those listed in instant claim 1, and wherein the sintered body has a dislocation density in the cubic boron nitride grains of at least 3x1017/m2 and at most 1x1020/m2. 
The most relevant prior art references found are Kukino et al (US 7758976) and Matsuzawa et al (US 2018/0141131). The difference from instant claims is that while Kukino et al teaches a cubic boron nitride sintered body comprising cBN in amounts such that the vol% falls within the range of the instant claims along with a binder comprising TiN and Al, and teaches treating the powder for this sintered body at high pressures equivalent to those of the instant specification, Kukino teaches said high pressure treatment only during sintering, and not at room temperature or in conjunction with the specified pressure increase rate shown by applicant’s evidence to be critical in leading to the dislocation density of the instant claims. Matsuzawa et al teaches a cubic boron nitride sintered body further comprising a binder phase, wherein the cubic boron nitride portion is present in amounts overlapping the corresponding range of the instant claims, and Matsuzawa further teaches that a GPa-level high pressure treatment is applied during processing of the grains into a sintered body. However, similarly to above, Matsuzawa does not teach pressure application within the quantitative range of the instant claims that occurs at room temperature or in conjunction with the specified pressure increase rate shown by applicant’s evidence to be critical in leading to the dislocation density of the instant claims. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW18 February 2022